                                 UNITED STATES DISTRICT COURT
                    EASTERN                       DISTRICT OF                           TENNESSEE


        UNITED STATES OF AMERICA
                                                                                     WITNESS LIST
                            V.
                  Wilkerson, et. al.                                    Case Number: 1:18-cr-11

PRESIDING JUDGE                        PLAINTIFF’S ATTORNEY             DEFENDANT’S ATTORNEY
        Harry S. Mattice, Jr.             Perry Piper and Frank Clark                 See Court Minutes
TRIAL DATE (S)                         COURT REPORTER                   COURTROOM DEPUTY
               10/15/2019                      Shannan Andrews                         Stefanie Capetz
 USA    DEF.       DATE OF TESTIMONY                                     WITNESSES


W36                 10/15/2019                          Brian Kriplean, continuation of testimony




   Case 1:18-cr-00011-HSM-CHS Document 317 Filed 10/16/19 Page 1 of 1 PageID #: 3088
